GIEGERICH, J.
(dissenting). The plaintiff was a guest of the defendant, a hotel keeper, for about two weeks. When she left the hotel, she owed about $14. The defendant retained some baggage owned by the plaintiff, evidently to secure a lien for the amount due him. About one year thereafter, the plaintiff tendered the amount of her unpaid hotel bill with interest and demanded the baggage. It not being returned to her, she brought this action and recovered a judgment for $125. The value of the property was proven and not disputed by the defendant. The defendant, having assumed to retain the plaintiff’s baggage, by virtue of his lien for the unpaid bill, was at least a gratuitous bailee and was liable for failure to use such care as the circumstances required, and he offered no testimony whatever as a reason for his failure to restore the property when demanded; his contention being that he had never had possession of it. This was a question of fact, and the court below found against him.
The judgment should be affirmed.